Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 29,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00871-CV
                                  ____________

            ACTCHEM, INC. and DR. JOHN HANCOCK, Appellants

                                          V.

     VALERO REFINING-TEXAS, L.P., VALERO REFINING COMPANY-
    TENNESSEE, L.L.C., VALERO REFINING-NEW ORLEANS, L.L.C., and
         VALERO REFINING COMPANY-NEW JERSEY, Appellees


                      On Appeal from the 127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-52532


                     MEMORANDUM OPINION

      This is an accelerated appeal from an interlocutory order denying appellants’
special appearance signed September 13, 2011. On November 18, 2011, appellants filed
an unopposed motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.